An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME COURT
or
NEVADA

{0) 1947A W

IN THE SUPREME COURT OF THE STATE OF NEVADA

N0. 6912'?

HLED

DEC l 7 N15

EDWARD WARDELL BERRY,’

Petitioner, '
VS. -
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
H IN AND FOR THE COUNTY OF
I CIMK,
Respondent,
and,
THE STATE OF NEVADA,

 

 

: Real Part in Interest.

ORDER DENYING PE TI TI 0N

Thisls a pro se petitian for a writ of mandamus. Petitianer
seeks a writ campelling the district court to I reverse its denial of
We have
reviewed. the dncuments submitted in this matter, and Without deciding
upon :themerits 0f any claims raised therein, we» decline tn exercise
Uriginal jurisdictinn in this »matter. SeaNRS 34.160; NBS 34.170.
Accordingly, we

ORDER the petition DENIED.

I

b

Saitta

 



q_ “1‘  ,Jd
Pickering

cc: Edward Wardell Berry
Gregory & Waldo
Attorney General/Carson City
Clark County District Attmrney
Eighth District Court Clerk

|

E

pew presentence motion to withdraw guilty plea.
I

l

y